Citation Nr: 0309658	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had active duty for training from March 1978 to 
August 1978 and thereafter in he served in the Army National 
Guard until August 1983.  The veteran had inactive duty for 
training (INACDUTRA) in November 1982.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In February 1989, the Board denied service connection for an 
acquired psychiatric disorder.

In November 2002, the Board reopened the veteran's claim for 
entitlement to service connection for a psychiatric condition 
on the basis of new and material evidence.  The Board also 
ordered further development of the veteran's claim that was 
completed in April 2003.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's psychiatric condition began as the result 
of an injury during INACDUTRA.  


CONCLUSION OF LAW

The veteran's schizophrenia was incurred or aggravated as a 
result of injury during a period of inactive duty for 
training.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim, 
VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since the Board is granting 
the veteran's claim, the veteran does not require further 
assistance to substantiate that claim.


Factual Background

A Baltimore County Hospital Emergency Room report dated in 
November 1982 indicates that the veteran had walked into an 
electrified fence, and thereafter complained of left side 
chest pains.  A statement of medical examination and duty 
status dated in December 1982 shows that the veteran 
sustained this injury while on INACDUTRA. 

In a statement dated in November 1982, an acquaintance 
indicated that the veteran had reported coming into contact 
with an electric cattle fence.  The acquaintance reported 
that following the injury, he had sent the veteran to the 
nearest medical facility, Baltimore County General Hospital.  

Treatment records from Walter Reed Army Medical Center dated 
later in November 1982 reflect that the veteran was admitted 
to the hospital for a psychiatric evaluation after exhibiting 
bizarre behavior.  The veteran's chief complaint was of 
having received an electric shock.  Days prior to that 
incident, the veteran's sister reported the veteran's 
inability to carry on a comprehendible conversation for the 
past five years.  The veteran's roommate claimed that he 
acted normally until a few days prior to the incident when he 
started behaving in a bizarre manner.  The roommate also 
reported bizarre behavior prior to the incident.  Subsequent 
to the incident, the veteran reported complaints of auditory 
hallucinations, persecutory delusions, and more bizarre 
behavior.  He denied visual hallucinations and suicidal or 
homicidal ideation.  

The veteran reported a history of smoking three to ten 
marijuana cigarettes per day for eleven years.  He reported 
drinking at least six cans of beer per day and occasional 
tobacco cigarette use.  He gave a history of infrequent use 
of cocaine, amphetamines, Valium, and heroin.  There was no 
history of major medical problems or psychiatric disorders.  
The veteran appeared disheveled and very anxious with eye 
contact being made but not maintained.  Speech was of short 
answers in abnormal tone with occasional hesitation or 
blocking.  Mood was concerned, confused, and angry, and 
affect was appropriate to mood.  Thought content was 
concerned with the left side of his body having died and 
fears of having heart pain.  

At the time, the veteran had been working for the past four 
years as a sheet metal worker and a fork lift driver in the 
reserves.  The diagnosis was chronic paranoid schizophrenia 
with severe acute exacerbation, manifested by bizarre, 
nihilistic, and persecutory delusions, auditory 
hallucinations, loose associations, ideas of reference and 
depersonalization with evidence of deterioration from 
previous level of functioning at work and in social 
relations, present for five years.  

In December 1982, the veteran was admitted to the Springfield 
Hospital Center where he was diagnosed with chronic paranoid 
schizophrenia.  The release summary notes that the veteran 
had been transferred from Walter Reed Army Hospital, where he 
reported he had been treated after receiving an electric 
shock and suffering a heart attack.  

The veteran claimed that his arm was dead and that someone 
was going to kill him.  A long history of drug abuse, 
sporadic drinking, and bizarre behavior were noted.  On 
examination, the veteran was reported to be extremely rigid 
and concrete about his opinions although he could not provide 
reliable information about himself.  He showed very poor 
abstractive thinking capacity and became resentful to 
psychiatric interview.  His speech was vague, evasive, and 
demonstrated a poor fund of general knowledge.  

The veteran denied hallucinations or delusional thoughts, but 
it was unclear whether he understood questions clearly.  His 
affect was blunted and mood was noted to be tense.  Insight 
was nil and judgment was reported to be impaired.  

In March 1983, a mental and physical evaluation was requested 
to determine whether the veteran was qualified for retention 
in the Maryland Army National Guard.  

The veteran was admitted to the Lutheran Hospital of Maryland 
in May 1983 and January 1984.  The veteran reported being 
fine until he was electrocuted in November 1982 when he 
started behaving inappropriately.  He noted laughing, 
giggling, and talking to himself, and reported having 
hallucinations.  In May 1983, the discharge diagnosis was 
paranoid schizophrenia.  In January 1984, the final diagnosis 
was chronic schizophrenia, undifferentiated type.  

In a September 1987 statement from Robert G. Cumming, MD, it 
was noted that he had treated the veteran since 1983.  Dr. 
Cumming offered a diagnosis of chronic undifferentiated type 
schizophrenia but he did not address a linkage between the 
current diagnosis and the veteran's service.  

In an individual treatment plan note from Bon Secours 
Hospital dated in October 1992, the veteran complained of 
intermittent auditory hallucinations, depression, and anxiety 
disorder.  It was noted that he had a stable living 
environment.  At the time, the veteran was compliant with 
taking prescribed medications and keeping psychotherapy 
appointments.  

In a May 2000 social work note, the veteran was reported to 
be unemployed and in receipt of social security income.  He 
reported last use of controlled substances in May 2000 and 
past medical illness that included an electric jolt during 
service.  The veteran reported experiencing anxiety, 
nervousness, humming in the ear, and slight depression.  His 
speech and flow of thoughts was noted to be hyperverbal, with 
depressed mood, and silly and superficial affect.  

In a letter received in October 2000, Sharon Handel, MD 
stated that she was the veteran's physician at Bon Secours 
Hospital.  She indicated that although it was impossible to 
causally link the veteran's psychiatric symptoms to his 
accident in service.  However, she noted that based on the 
veteran's history, he was fully functioning prior to the 
accident and had no prior history of psychiatric symptoms.  
She opined that after being electrocuted, the veteran 
developed new onset of psychotic symptoms which likely are 
the result of a brain insult from the electrocution.  

A clinical note from Bon Secours Hospital dated in June 2000 
indicates that the veteran had a long history of 
schizophrenia and cannabis abuse.  

In April 2003, the veteran was examined for VA purposes.  The 
examiner reviewed the veteran's claims file and noted the 
incident of electrocution in 1982.  The examiner acknowledged 
the veteran's history of substance abuse as well as the 
veteran's statement that he no longer used drugs or alcohol.  
In the absence of substances, the veteran exhibited a florid 
psychopathology manifested mainly by auditory hallucinations, 
social isolation, flattening of affect, inability to keep-up 
with work or simple assignments.  He exhibited social and 
occupational dysfunction of significant proportion with 
continuous signs and symptoms.  

The examiner opined that it was reasonable to conclude that 
the veteran "had a credible disorder" that began in 
service.  The examiner indicated that the veteran's current 
medical condition is as least as likely as not related to his 
military service injury.  



Analysis

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303, 3.304.  Disability that is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected. 38 
C.F.R. § 3.310 (2002). Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service. 38 C.F.R. §§ 3.307, 3.309.  Psychoses are chronic 
diseases with a presumptive period of one year. 38 C.F.R. §§ 
3.307, 3.309.

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty for training or injury incurred or aggravated while 
performing inactive duty for training. 38 U.S.C.A. §§ 
101(24), 106, 1131.  The term "veteran" means a person who 
served in the active military, naval or air service, and who 
was discharged under conditions other than dishonorable. 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Active service includes active duty, any period of active 
duty for training in which the individual concerned was 
disabled or died from a disease incurred or aggravated in 
line of duty, and any period of inactive duty training in 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2002).

All of the evidence is in agreement that while on INACDUTRA 
in November 1982, the veteran sustained an injury when he 
came in contact with an electric fence and received a mild 
electrical shock.  The remaining question is whether that 
injury caused the current psychiatric disability.

There is some evidence against finding a link between the 
accident and the psychiatric disability.  It was noted in the 
Walter Reed Army Hospital report, dated in November 1982, 
that the veteran's sister observed the veteran's inability to 
have a comprehendible conversation for the past five years.  
Also noted were the veteran's roommate's observations of his 
bizarre behavior two days prior to the accident.  These 
statements suggest that the veteran had psychiatric symptoms 
well before being shocked.  

Evidence in favor of the veteran's claim for entitlement to 
service connection consists of the opinions of two 
psychiatrists, the veteran's private psychiatrist and a VA 
examiner.  The veteran's private physician opined that while 
it was impossible to causally link the veteran's psychiatric 
symptoms to his accident, his history indicates that he was 
fully functioning before the accident.  The physician also 
noted that after being electrocuted, the veteran developed 
new onset of psychotic symptoms which likely were the result 
of a brain insult from the electrocution.  

Also, based on a review of the veteran's claims file and 
medical literature, the VA examiner noted that it was 
reasonable to conclude that the veteran's psychiatric 
disorder began while in service.  It was her opinion that the 
veteran's current schizophrenia is at least as likely as not 
related to his military service injury.  

The Board concludes that the evidence is at least in 
equipoise as to whether the current psychiatric disability 
was caused or aggravated by the electric shock during 
INACDUTRA.  Therefore, service connection is warranted.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for schizophrenia is 
granted.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


